952 So. 2d 1261 (2007)
Blondine EMELIEN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-561.
District Court of Appeal of Florida, Fourth District.
April 11, 2007.
Rehearing Denied April 11, 2007.
Dan Hallenberg of The Law Office of Dan Hallenberg, P.A., Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Thomas A. Palmer, Assistant Attorney General, West Palm Beach, for appellee.
*1262 PER CURIAM.
We withdraw our previous opinion filed on February 14, 2007 and replace it with this opinion.
Appellant was convicted of improper exhibition of a deadly weapon. She argues that error occurred when a detective testified that, after he questioned the victim while investigating the crime, he believed she was being truthful. Appellant failed to object to this testimony and the issue is accordingly waived. We have considered the other issues raised by appellant and find them to be without merit.
Affirmed.
STEVENSON, C.J., KLEIN and SHAHOOD, JJ., concur.